DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Cls. 1-11) in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that the application is not a PCT application. Because of this, Applicant’s argument is correctly found persuasive and the Examiner apologizes for the mishap in the distinction between the group restriction. Therefore, the Examiner has reproduced the US practice restriction below for the sake of clarity in compact prosecution, and will follow with the same election of Group I, claims 1-11.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a cryocooler controller, classified in F25B49/022.
II. Claims 12-20, drawn to a method, classified in F25B2309/1428.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another materially different process such as controlling the operation of a compressor for a vapor compression system. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies, or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gully (US 5,032,772 – provided by Applicant in the IDS) in view of Chowning (US 8,970,158 – provided by Applicant in the IDS).

Regarding claim 1, Gully teaches a cryocooler controller (Abstract, Fig. 1, claim 1) comprising: 
a motor driver controller (see col. 3, lines 25-30 which notes a motor drive, see col. 4, lines 7-15 which notes that the voltage feedback controls the motor drive) configured to receive operational parameters corresponding to operation of a cryocooler controlled by the cryocooler controller and generate motor driver control signals based, at least in part, on the received operational parameters (see col. 3, lines 62-68 to col. 4, lines 1-6); and 
a motor driver (col. 3, lines 44-61) configured to receive the motor driver control signals from the motor driver controller and generate drive signals based, at least in part, on the motor driver control signals, to drive a motor of the cryocooler (see col. 3, lines 62-68 to col. 4, lines 1-6), 
wherein: the motor driver comprises a first stage comprising a first pair of switches coupled serially between an input of the motor driver and a ground of the motor driver (SW1, SW2, Fig. 1, col. 4, lines 55-60), a second pair of switches coupled serially between an output of the first stage (SW3, SW4, Fig. 1, col. 4, lines 55-60) and the ground of the motor driver (see Fig. 1 which shows the grounding of the control system), and
operation of each switch of the first and second pairs of switches is independently controlled by the motor driver control signals generated by the motor driver controller (col. 9, lines 33-51).
Gully does not teach an inductor coupled between the first and second pairs of switches.
Chowning teaches a cryocooler driver (Chowning, Title) teaches an inductor (Chowning, col. 3, lines 12-15) between two switching transistors (Chowning, col. 3, lines 10-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Gully with an inductor coupled between the first and second pairs of switches, as taught by Chowning, in order to boost voltage in the cryocooler while decreasing the current.  

Regarding claim 2, Gully as modified teaches the cryocooler controller of claim 1, further comprising: a feedback interface configured to receive one or more sensor signals and generate feedback data corresponding to operation of the cryocooler controlled by the cryocooler controller, wherein the motor driver controller is configured to receive the feedback data from the feedback interface and generate the motor driver control signals based, at least in part, on the feedback data and the operational parameters (Gully, col. 3, lines 62-68 to col. 4, lines 1-17).

Regarding claim 5, Gully as modified teaches the cryocooler controller of claim 1, wherein: the motor driver control signals are configured to cause the first stage of the motor driver to convert a direct current power signal received at the input of the motor driver into a rectified sine wave generated at the output of the first stage (Gully, col. 2, lines 28-36).


Regarding claim 9, Gully as modified teaches a system comprising the cryocooler controller of claim 1, the system further comprising: the cryocooler controlled by the cryocooler controller (Gully, 1, Fig. 1).

Allowable Subject Matter
Claims 3-4, 6-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/               Examiner, Art Unit 3763